Exhibit BYLAWS OF INNOVATIVE FOOD HOLDINGS, INC. Offices 1. Business Offices. The corporation may have one or more offices at such place or places within or without the State of Florida as the Board of Directors may from time to time determine orasthe business of the corporation may require. 2. Registered Office. The registered office of the corporation shall be as set forth in the Articles of Incorporation, unless changed as provided by Florida statute. Article II Shareholder's Meetings 1. Annual Meetings. The annual meetings of shareholders for the election of directors and for the transaction of such other business as may come before the meeting shall be held on the First Friday of September at 2:00 p.m. If the day so fixed for such annual meeting shall be a legal holiday at the place of the meeting, then such meeting shall be held on the next succeeding business day at the same how. 2. Special Meetings.Special meetings of shareholders, for any purpose or purposes, unless otherwise prescribed by statute or by the Articles of Incorporation, may be called at any time by the President upon the request (which shall state the purpose or purposes therefore) of the Board of Directors or of the holders of not less than fifty percent (50%) of the number of shares of outstanding stock of the corporation entitled to vote at the meeting.
